Citation Nr: 1216534	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  04-09 636	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a sleep disorder, including fatigue, including as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a heart disorder, including chest pain, including as due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a respiratory disorder, including as due to undiagnosed illness.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease, weight loss, loss of appetite and vomiting, including as due to undiagnosed illness.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder, to include scoliosis.

6.  Entitlement to service connection for amyotrophic lateral sclerosis.

7.  Entitlement to service connection for mycoplasmal infection.

8.  Entitlement to service connection for myalgic encephalomyelitis.

9.  Entitlement to service connection for rheumatoid arthritis.

10.  Entitlement to service connection for fibromyalgia, muscle pain, spasms and twitching, as due to undiagnosed illness.

11.  Entitlement to service connection for joint pain, as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1989 to March 1993.  He also had an unverified period of service in the Army Reserves.  He served in Southwest Asia from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2000 and August 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the benefits sought on appeal.  The Veteran appealed those decision and the case was referred to the Board for appellate review.  

In his March 2004 Substantive Appeal (VA Form 9) the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for July 2006.  The Veteran did not report for that hearing and has not requested that it be rescheduled.  Accordingly, the Board will review the Veteran's case as if he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2011). 

The Veteran's claim was previously before the Board in January 2007 and January 2010, on which occasions it was remanded for further development.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A November 1997 rating decision denied entitlement to service connection for a gastrointestinal condition, a sleep disorder, a heart disorder and a respiratory disorder.  The Veteran did not appeal that rating decision and it is now final.  

2.  A November 2000 rating decision denied entitlement to service connection for a back disorder.  The Veteran did not appeal that rating decision and it is now final.  

3.  Evidence received since the November 1997 rating decision on the issues of entitlement to service connection for a sleep disorder and a respiratory disorder is either cumulative or redundant of evidence previously considered, does not bear directly and substantially upon the specific matters under consideration, and is not so significant that it must be considered in order to fairly decide the merits of those claims. 

4.  Evidence received since the November 1997 rating decision on the issue of entitlement to service connection for a heart disorder was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating that claim.

5.  Evidence received since the November 1997 rating decision is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.

6.  Evidence received since the November 2000 rating decision relates to an unestablished fact necessary to substantiate the Veteran claim of entitlement to service connection for a low back disorder and raises a reasonable possibility of substantiating that claim.

7.  The Veteran does not have amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis or fibromyalgia.  

8.  The Veteran's joint pain has been attributed to known clinically diagnosed psychiatric disorders.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision, which denied entitlement to service connection for a gastrointestinal condition, a sleep disorder, a heart disorder and a respiratory disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The November 2000 rating decision, which denied entitlement to service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

3.  The evidence relevant to the claims of entitlement to service connection for a sleep disorder and a respiratory disorder received since November 1997 is not new and material, and the claims of entitlement to service connection for those conditions are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

4.  The additional evidence relevant to the claim of entitlement to service connection for a gastrointestinal disorder, presented since the November 1997 rating decision, is new and material and the claim of entitlement to service connection for that condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

5.  The evidence relevant to the claim of entitlement to service connection for a heart disorder received since November 1997 is not new and material, and the claim of entitlement to service connection for that condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The additional evidence relevant to the claim of entitlement to service connection for a back disorder, presented since the November 2000 rating decision, is new and material and the claim of entitlement to service connection for that condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The criteria for entitlement to service connection for amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis or fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2011).

8.  Because the Veteran's joint pain has been attributed to known clinical diagnoses, service connection for that condition as due to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated May 1999, July 2002, July 2003, February 2007, January 2008 and November 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial and noting the evidence needed to substantiate the underlying claim of entitlement to service connection.  The January 2008 letter satisfied this requirement. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.

The Board does note that the January 2007 and January 2010 remands instructed the RO to attempt to obtain treatment records from the Veteran's period of Army Reserve service.  The RO initially and incorrectly attempted to obtain these records from a National Guard Reserve unit in Illinois.  However, following the January 2010 remand the RO correctly submitted two separate requests to the Army Reserve Center in St. Louis, Missouri.  In February 2011 the RO received a reply indicating that the Veteran's unit was no longer intact and that the records should be available from the National Personnel Records Center or the Human Resources Command.  A request was submitted to the Human Resources Command in September 2011, which, in November 2011 replied that they did not have the documentation requested.  As records have previously been requested and received from the National Personnel Records Center no further efforts in that regard are required.  The Veteran was informed of VA's inability to obtain these records in a letter dated November 2011.  

The Veteran has also been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for several conditions.  He has asserted that some of these conditions are due to an undiagnosed illness.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Service connection may also be granted for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

For the purposes of 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medical unexplained multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.  

In February 1997 the Veteran filed a claim asserting entitlement to service connection for several conditions.  Those relevant to this appeal include a sleeping disorder/fatigue, chronic congestion and respiratory problems and an intestinal disease.  He asserted that these problems were due to an undiagnosed illness.  The Veteran also claimed entitlement to service connection for a heart disorder, but did not assert that this was due to an undiagnosed illness.

In a November 1997 rating decision the RO denied entitlement to service connection for each one of these claims.  The Veteran did not appeal that rating decision.  Accordingly, it has become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In March 1999 the Veteran submitted a claim wherein he again asserted entitlement to service connection for those conditions, excluding the previously claimed heart condition.  In a January 2000 rating decision the RO continued the previous denials of entitlement to service connection.  In a July 2000 letter the Veteran requested that his claim be reconsidered.  This letter amounts to a Notice of Disagreement (NOD) on those issues.  That letter also asserted entitlement to service connection for a back disorder.   In a November 2000 rating decision the RO denied entitlement to service connection for that condition.  The Veteran did not appeal that rating decision.  Accordingly, it too has become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In July 2002 the Veteran submitted a claim asserting entitlement to service connection for amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis, fibromyalgia and joint pain.  In an August 2002 rating decision the RO denied entitlement to service connection for those conditions.  In addition, despite the July 2000 Notice of Disagreement (NOD) the August 2002 rating decision also denied the Veteran's claims of entitlement to service connection for a sleeping disorder/fatigue, chronic congestion and respiratory problems, an intestinal disease, a heart disorder and a back disorder.  

In April 2003 the Veteran submitted a Notice of Disagreement (NOD) in response to that rating decision.  The RO issued a Statement of the Case (SOC) in February 2004 and the Veteran filed a Substantive Appeal (VA Form 9) in March 2004.  The Veteran's claim was previously before the Board in January 2007 and January 2010, on which occasions it was remanded for further development.  The Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As a preliminary matter, the Board notes that the Veteran has already been granted entitlement to service connection for schizophrenia and has also been granted entitlement to a total disability rating based on individual unemployability (TDIU), effective from June 27, 2002.  

Claims to Reopen

As noted, the Veteran has attempted to reopen several previously denied claims, asserting the submission of new and material evidence.  These include his claims of entitlement to service connection for a sleeping disorder/fatigue, chronic congestion and respiratory problems, an intestinal disease, a heart disorder and a back disorder.  

Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under the provisions in effect prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  The Veteran's claims for a sleeping disorder/fatigue, respiratory problems and an intestinal disease will be evaluated under this standard as the Veteran filed those claims in March 1999.  

Under the provisions in effect starting on August 29, 2001, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The remainder of the Veteran's claims to reopen will be evaluated under this standard as they were filed after August 29, 2001.  

Under both standards "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board also notes that if VA failed to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v. Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52. 

Similarly, under 38 C.F.R. § 3.156(c), when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2011).   The Board notes that 38 C.F.R. § 3.156(c) was revised during the pendency of the appeal.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  The stated purpose of the revision was to include clarification of the regulation to reflect VA practice and the substance of the regulation was essentially unchanged.  See 70 Fed. Reg. 35,388 (June 20, 2005); see also 71 Fed. Reg. 52,455 (Sept. 6, 2006) (noting that two changes that did not alter the substantive content of 38 C.F.R. § 3.156(c)(2) were made).  However, these clarifications are generally deemed to be the more favorable version and therefore the Board will consider all of the Veteran's claims under the new regulations.  38 U.S.C.A. § 5110(g); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000).

With regard to the claims of entitlement to service connection for a respiratory disorder, a heart disorder and a sleep disorder, the Board finds that new and material evidence has not been submitted.  The evidence submitted since the final rating decision on those issues consists of service personnel records, an internet article, written statements from the Veteran, his wife and his brother, several VA examination reports, VA treatment records and Social Security Administration records.  This evidence is new, in that it was not of record at the time of the relevant rating decisions.  

However, with regard to the Veteran's sleeping disorder/fatigue and respiratory disorder claims the evidence is not "material" within the meaning of 38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).  None of that evidence, including the evidence submitted within the one-year period for initiating an appeal, bears directly or substantially upon the issue of service connection for those conditions.  Furthermore, the new evidence, either by itself or in connection with evidence previously assembled, is not so significant that it must be considered to fairly decide the merits of the claims.  38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).  Moreover, the Board also finds that this new evidence submitted is also not material with regard to the Veteran's heart disorder claim in that it does not relate to an unestablished fact necessary to substantiate that claim, and does not raise a reasonable possibility of substantiating it.  38 C.F.R. § 3.156(a) (2011).  

Specifically, none of the evidence submitted since the November 1997 rating decision indicates that the Veteran actually has any of the conditions he has claimed.  In addition, none of this evidence indicates that the Veteran has any chronic undiagnosed condition manifested by symptoms of respiratory problems, chest pain or sleep disturbance.  Rather, the newly submitted evidence indicates, as was stated in the November 1997 rating decision, that the Veteran's reported symptomatology is related to his psychiatric and somatization disorders, for which he has already been granted entitlement to service connection.

In sum, with regard to the claims of entitlement to service connection for a respiratory disorder and a sleep disorder the Board finds that the evidence presented subsequent to the relevant final rating decision is not material and not so significant that it must be considered in order to fairly decide the merits of those claims.  38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).  In addition, with regard to the claim of entitlement to service connection for a heart disorder the Board finds that the evidence presented subsequent to the relevant final rating decision, including the evidence submitted within the one-year period for initiating an appeal, is not "new and material" as contemplated by the current version of 38 C.F.R. § 3.156.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claims there is no basis upon which to reopen them.  

The Board notes that the provisions of 38 C.F.R. § 3.156(b) do not apply such that the prior rating decisions would not be considered final.  As noted above, none of the evidence submitted by the Veteran subsequent to those rating decisions, including evidence submitted within the one-year periods for appeal, is "new and material."  Therefore, the RO was not required to issue new rating decisions based on this evidence and finality has attached to those decisions.  See 38 C.F.R. § 3.156(b). 

Finally, as the newly received records do include service personnel records which were not previously associated with the claims file, the Board has very carefully considered the provisions of 38 C.F.R. § 3.156(c).  38 C.F.R. § 3.156(c) does not apply in this case because those service personnel records are not relevant to the Veteran's service connection claims as they do not reference any medical treatment, diagnoses or complaints pertaining to a sleep disorder, a respiratory disorder or a heart disorder. 

Accordingly, the benefit-of-the-doubt doctrine is not applicable and those claims remain denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Conversely, with regard to the claims of entitlement to service connection for a gastrointestinal disorder and a back disorder, the Board finds that new and material evidence has been submitted.  The evidence submitted since the November 1997 final rating decision on the gastrointestinal claim indicates that the Veteran has since been diagnosed with gastroesophageal reflux disease (GERD).  The Board has determined that this evidence is both new and material.  While there is no indication that the Veteran's gastric symptoms are related to some chronic undiagnosed condition, the evidence submitted does indicate a possibility that the Veteran has an actual gastrointestinal disorder, which may be related to his period of service.  The lack of such evidence was, in part, the basis for the denial of service connection in November 1997.  This evidence bears directly and substantially upon the specific matter under consideration and is neither cumulative nor redundant.  Thus, that evidence must be considered in order to fairly decide the merits of the Veteran's claim.  

Moreover, the evidence submitted since the November 2000 final rating decision on the back disorder claim indicates that the Veteran has since been diagnosed with lumbar levoscoliosis and minimal spurring of L4 and L5.  This evidence indicates at least a possibility that these diagnoses could be related to the Veteran's period of service.  The lack of any such of evidence was the basis for the denial of service connection in November 2000.  

New and material evidence having been submitted, the claim of entitlement to service connection for a gastrointestinal disorder and the claim of entitlement to service connection for a back disorder are reopened.  

Service Connection Claims

The Veteran has also claimed entitlement to service connection for amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis, fibromyalgia and joint pain.  He has asserted that he has fibromyalgia and joint pain due to an undiagnosed illness.  

As noted above, service connection generally requires that the record contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  Service connection for certain diseases, including amyotrophic lateral sclerosis, may be established based on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, service connection may also be granted for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011.  That disability cannot be attributable to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The relevant evidence of record includes service treatment records, VA treatment records, VA examination reports and written statements from the Veteran and other individuals.  Service treatment records are entirely negative for any findings associated with amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis, fibromyalgia or joint pain.  On a periodic examination in May 1991 the Veteran indicated that he had never had swollen or painful joints.  He did report congestion, sore throat, fever, previous hepatitis, headaches and other previous conditions.  Similar findings were noted on the Veteran's August 1993 separation examination report.  That report indicates findings of allergic rhinitis, a previous head injury, chest pain and congestion, hepatitis, a broken arm, a broken wrist and nervousness secondary to stress.

In his June 2002 claim the Veteran stated that he has the claimed conditions, but that they are untreated and undiagnosed.  

An October 1999 VA examination report indicates a diagnosis of somatoform disorder.  The Veteran was afforded a VA examination in support of his claim in August 2003.  During that examination the Veteran reported that while his whole back hurts he does not really have any muscle pain.  He stated that he is unable to get his muscles to relax.  He also reported that his knees pop and that he believes something is wrong with his bones.  The examiner conducted a thorough physical examination and did not diagnose the Veteran with any of the claimed conditions.  The examiner noted that the Veteran is clearly sick, but that his ailments are mental and not physical.  He noted a previous diagnosis of schizophrenia and stated that the Veteran's fear of chemical warfare and poisonous gases may have created further paranoia.  A VA mental health examination report from November 2003 supports the findings of schizophrenia, a condition which was service connected in a January 2004 rating decision.  

Subsequent VA treatment records, as well as records from the Social Security Administration, show findings consistent with these examinations and do not indicate diagnoses of amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis or fibromyalgia.

After a thorough review of the entirety of the evidence of record, the Board has determined that entitlement to service connection is not warranted for amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis, fibromyalgia or joint pain.

With regard to his claims of entitlement to service connection for amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis and fibromyalgia the Board notes that the Veteran does not have any such disorders.  In so finding, the Board notes that the record does not demonstrate that the Veteran has ever been diagnosed with any of those conditions.  The Board also notes that VA examinations of record, including the August 2003 VA examination, have shown that the Veteran does not have the claimed conditions and that any manifestations of symptomatology associated with the claimed disorders is actually due to the Veteran's psychiatric disorders.  

This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  Moreover, it references a thorough review, physical examination and a well-reasoned medical opinion.  In contrast, the evidence supporting the Veteran's assertion that he has those conditions consists solely on his own unsupported statements, and includes no reference to any clinical evidence to support such an assertion.  

The Veteran has expressed his belief that he has the above disorders and that they are related to service and the Board does not doubt his sincerity.  However, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the diagnosis and etiology of amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis or fibromyalgia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish the existence of any of those conditions or of any association between the claimed conditions and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   Even according the Veteran's statements some weight, they are outweighed by the other evidence of record, including the VA examination reports, which indicate that the Veteran does not have amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis or fibromyalgia.  

Similarly, the Board notes that while the Veteran is competent to report that he experiences joint pain he is not competent to state that this is due to service or to any undiagnosed disorder.  Since the Veteran's joint pain has been attributed to diagnoses of psychiatric disorders, the claim fails under the theory that his joint pain is due to an undiagnosed illness.  

In conclusion, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for amyotrophic lateral sclerosis, mycoplasmal infection, myalgic encephalomyelitis, rheumatoid arthritis, fibromyalgia and joint pain.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claims on those issues must be denied.


ORDER

New and material evidence not having been submitted, the claims of entitlement to service connection for a sleep disorder, a heart disorder and a respiratory disorder are denied. 

New and material evidence having been presented, the claims of entitlement to service connection for a gastrointestinal disorder and a back disorder are reopened.  To this extent, the claim is allowed.  

Entitlement to service connection for amyotrophic lateral sclerosis is denied.

Entitlement to service connection for mycoplasmal infection is denied.

Entitlement to service connection for myalgic encephalomyelitis is denied. 

Entitlement to service connection for rheumatoid arthritis is denied. 

Entitlement to service connection for fibromyalgia, including as due to an undiagnosed illness, is denied.

Entitlement to service connection for joint pain, including as a due to an undiagnosed illness, is denied.  


REMAND

Having been reopened, the Veteran's claims of entitlement to service connection for a gastrointestinal disorder and a back disorder must be judged on the merits.  Review of the claims file reveals that further action on these issues is necessary prior to final appellate review.  

In this regard, the Board notes that while the Veteran has been afforded VA examination in support of those claims these examination were provided many years ago and prior to the time that the Veteran was diagnosed with gastroesophageal reflux disease and lumbar levoscoliosis.  The medical evidence currently of record is thus insufficient for the Board to render a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from the Marion Illinois VA Medical Center dated after January 2009, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for appropriate VA examinations in support of his claims of entitlement to service connection for a gastrointestinal disorder and a back disorder.  All indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims folder must be made available to and be reviewed by the examiners.  Following a thorough evaluation the examiners should indicate the precise nature and extent of any gastrointestinal disorder and back disorder.  Moreover, the examiners are asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such condition began during service or is related to the Veteran's period of service.  Moreover, for the Veteran's claimed gastrointestinal disorder the examiner should state whether it is at least as likely as not that any gastric symptomatology is due to an undiagnosed illness.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request, especially with respect to the instructions to provide a medical opinion and explanation.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


